Citation Nr: 1607197	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  04-35 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a skin disorder, other than onychomycosis of the bilateral feet.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Counsel

INTRODUCTION

The Veteran served on active duty from June 1969 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Phoenix RO has current jurisdiction.

In August 2009, the Veteran testified before the undersigned during a hearing at the RO.  A transcript of the hearing is included in the electronic claims file.  

In December 2009, the Board remanded the claim, along with a claim for service connection for bilateral pes planus, for further development.  In a February 2013 rating decision, the RO granted service connection for bilateral pes planus.  Given this, the claim is no longer in appellate status and will not be addressed below.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

In the February 2013 rating decision, the RO also granted service connection for onychomycosis of the bilateral feet, based on the results of a September 2011 VA skin examination conducted pursuant to the remand.  As the Veteran has been diagnosed with other disorders of the skin, in addition to onychomycosis of the feet, the claim remains on appeal and has been recharacterized as shown on the title page.

In July 2014, the RO issued a statement of the case (SOC) on a claim for entitlement to an earlier effective date earlier than December 6, 2002 for the grant of individual unemployability benefits.  The Veteran did not perfect an appeal of this claim.  Thus, this issue not currently on appeal and will not be addressed by the Board.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future review of this appellant's case must consider the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the Board's December 2009 remand directives, a VA skin examination was conducted in September 2011.  However, while the examiner determined the Veteran did not have heat rash or tinea versicolor, he did not discuss the Veteran's other current skin disorders, discussed in the remand.  VBMS Entry April 26, 2011; Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).  The Veteran may still receive service connection for the disorders if he had them when he submitted his claim. McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the requirement of a current disability is satisfied when a claimant has a disability when a claim for VA disability compensation is filed or during the pendency of that claim, even where the disability resolves prior to the Secretary's adjudication of the claim.)  

Additionally the examiner did not address whether the Veteran's skin disorders may be related to his presumed herbicide exposure on a direct basis.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994) (holding an appellant is not precluded from establishing service connection with proof of actual direct causation.)  The examiner also did not state he had reviewed the claims file, and instead cited particular documents he had reviewed.  Stegall, 11 Vet. App. at 271.

A further opinion must be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to determine the etiology of his skin disorder(s).  
THE CLAIMS FILE AND A COPY OF THIS REMAND WILL BE MADE AVAILABLE TO THE EXAMINER, WHO WILL ACKNOWLEDGE RECEIPT AND REVIEW OF THESE MATERIALS IN ANY REPORT GENERATED AS A RESULT OF THIS REMAND.

After an interview of the Veteran, a physical examination, and all tests and studies required, the VA examiner must offer the following opinions:

(a.)  The examiner must state whether, at any time since the filing of the claim in July 2003, the evidence demonstrates that the Veteran had the skin disorders below and if so, whether they have resolved or are quiescent.  If the examiner disagrees with a prior diagnosis, he/she should explain why.  If it is a matter where the disability resolved, the examiner should explain the reason for such resolution and should attempt to identify the time at which the disorder was deemed resolved.   In such a case, the examiner should render the below opinions as to the period during which the disorder was present.  

The examiner's attention is drawn to the following:

* Private medical records from 2003 documenting lipomas and/or sebaceous cysts.  VBMS Entry May 16, 2011.

* August 2004 private treatment records documenting diagnoses of  skin tags, eczema, tinea cruris and irritant dermatitis. It was noted that the Veteran also had a history of lesions of the axillary areas.  He was provided medications.

* September 2011 VA examiner's diagnosis of pseudofolliculitis, and determination that the Veteran did not have heat rash or tinea versicolor.  The examiner did not address the skin disorders documented in the 2003 and 2004 treatment records.

(b.)  The examiner must opine on whether the Veteran has any current skin disability that may be diagnosed as chloracne or has manifestations of acneform disease consistent with chloracne, given his presumed exposure Agent Orange during his period of service Vietnam.

(c.)  The VA examiner must further opine on whether any skin disorder began during active service or is related to any incident of service, including to the Veteran's exposure to herbicides while serving in Vietnam.

The examiner's attention is drawn to the following:

* September 1969 service treatment record (STR) documenting treatment for a rash of the chest and back.
The treatment notes are not entirely legible.  The Veteran appears to have been provisionally diagnosed as having tinea corporis, and was treated with medications including Tinactin.  On observation he was noted to have a flaking rash.

* December 1971 service discharge examination documenting a fungal infection of the skin.

* September 2011 VA examination report.  The examiner diagnosed pseudofolliculitis, but did not render a nexus opinion for the disorder.  

All examination findings, along with a complete explanation for all opinions expressed, must be set forth in the examination report.

THE EXAMINER IS ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND/OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT. 

2.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claim, considering all evidence.  If the benefit sought remains denied, the Veteran and his representative must be provided a supplemental statement of the case (SSOC).  An appropriate period of time must be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




